UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06221 Brandywine Blue Fund, Inc. (Exact name of registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: DECEMBER 31, 2010 Item 1. Schedule of Investments. Brandywine Blue Fund Schedule of Investments December 31, 2010 (Unaudited) Shares or PrincipalAmount Value Common Stocks – 97.6% (a) CONSUMER DISCRETIONARY Apparel, Accessories & Luxury Goods - 0.9% VF Corp. $ Auto Parts & Equipment - 6.2% Johnson Controls, Inc. TRW Automotive Holdings Corp. * Automobile Manufacturers - 1.9% General Motors Co. * Automotive Retail - 1.7% CarMax, Inc. * Broadcasting - 3.9% CBS Corp. Discovery Communications, Inc.* Department Stores - 2.3% Kohl’s Corp. * Hotels, Resorts & Cruise Lines - 3.1% Royal Caribbean Cruises Ltd.* Movies & Entertainment - 2.5% The Walt Disney Company Total Consumer Discretionary CONSUMER STAPLES Drug Retail - 2.5% Walgreen Company Total Consumer Staples ENERGY Coal & Consumable Fuels - 1.7% CONSOL Energy Inc. Oil & Gas Equipment & Services - 8.2% Cameron International Corp.* Halliburton Company National Oilwell Varco Inc. Total Energy FINANCIALS Asset Management & Custody Banks - 2.4% Invesco Limited Total Financials HEALTH CARE Health Care Distributors – 2.4% Cardinal Health, Inc. Health Care Services - 2.6% Express Scripts, Inc. * Life Sciences Tools & Services - 2.4% Life Technologies Corp.* Pharmaceuticals - 2.2% Teva Pharmaceutical Industries Ltd. SP-ADR Total Health Care INDUSTRIALS Aerospace & Defense – 1.5% Goodrich Corp. Precision Castparts Corp. Construction & Farm Machinery & Heavy Trucks - 8.2% Caterpillar Inc. Cummins Inc. Joy Global Inc. Railroads - 0.7% Union Pacific Corp. Total Industrials INFORMATION TECHNOLOGY Application Software – 2.4% Autodesk, Inc. * Communications Equipment - 4.4% Alcatel-Lucent - SP-ADR* Motorola, Inc. * Computer Hardware - 4.6% Apple Inc. * Electronic Components - 1.9% Dolby Laboratories Inc. * IT Consulting & Other Services - 1.8% Cognizant Technology Solutions Corp.* Office Electronics - 2.7% Xerox Corp. Semiconductors - 3.2% Analog Devices, Inc. Linear Technology Corp. Systems Software - 2.3% Oracle Corp. Total Information Technology MATERIALS Fertilizers & Agricultural Chemicals - 9.3% CF Industries Holdings, Inc. The Mosaic Company Potash Corp. of Saskatchewan Inc. Precious Metals & Minerals - 3.3% Silver Wheaton Corp. * Total Materials TELECOMMUNICATION SERVICES Integrated Telecommunication Services - 1.7% Verizon Communications Inc. Wireless Telecommunication Services - 2.7% NII Holdings Inc. * Total Telecommunication Services Total common stocks (cost $1,867,797,818) Short-Term Investments - 4.5% (a) Commercial Paper - 4.3% $ Prudential Funding LLC, due 01/03/11- 01/05/11, discounts of 0.17% - 0.22% Total commercial paper (cost $98,598,499) Variable Rate Demand Note – 0.2% American Family Financial Services, 0.10% Total variable rate demand note (cost $3,258,838) Total short-term investments (cost $101,857,337) Total investments – 102.1% (cost $1,969,655,155) Liabilities, less other assets - (2.1%)(a) ) TOTAL NET ASSETS- 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. SP-ADR - Sponsored American Depositary Receipt As of December 31, 2010, investment cost for federal tax purposes was $1,969,655,155 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ 361,697,088+ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent annualor semi-annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 –
